


Exhibit 10.16

MTR GAMING GROUP, INC.

$130,000,000 93/4% Senior Notes due 2010

REGISTRATION RIGHTS AGREEMENT

March 25, 2003

JEFFERIES & COMPANY, INC.
WELLS FARGO SECURITIES, LLC
c/o Jefferies & Company, Inc.
11100 Santa Monica Boulevard, 10th Floor
Los Angeles, California 90025

Ladies and Gentlemen:

        MTR Gaming Group, Inc., a Delaware corporation (the "Company"), is
issuing and selling to Jefferies & Company, Inc. and Wells Fargo Securities, LLC
(the "Initial Purchasers"), upon the terms set forth in a purchase agreement,
dated as of March 19, 2003 (the "Purchase Agreement"), $130,000,000 aggregate
principal amount at maturity of the Company's 93/4% Senior Notes due 2010,
Series A, including the Guarantees (as defined below) endorsed thereon (the
"Notes"). As an inducement to the Initial Purchasers to enter into the Purchase
Agreement, the Company and each of the guarantors (the "Guarantors") signatory
to the Purchase Agreement jointly and severally agrees with the Initial
Purchasers, for the benefit of the holders of the Securities (as defined below)
(including, without limitation, the Initial Purchasers), as follows:

1. Definitions.

        Capitalized terms used herein without definition shall have their
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

        Advice:    See the last paragraph of Section 6.

        Agreement:    This Registration Rights Agreement.

        Applicable Period:    See Section 2(f).

        Business Day:    Any day, other than a Saturday, a Sunday or a day on
which banking institutions in the City of New York or at a place of payment are
authorized or obligated by law, regulation or executive order to be closed.

        Closing Date:    March 25, 2003.

        controlling person:    See Section 8(a).

        DTC:    See Section 6(i).

        Effectiveness Date:    The 135th day following the Closing Date.

        Effectiveness Period:    See Section 3(a).

        Event:    See Section 4(a).

        Event Date:    See Section 4(a).

        Exchange Act:    The Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

        Exchange Offer:    See Section 2(a).

        Exchange Offer Registration Statement:    See Section 2(a).

--------------------------------------------------------------------------------


        Exchange Securities:    The 93/4% Senior Notes due 2010, Series B, of
the Company, including the guarantees endorsed or to be endorsed thereon,
identical in all respects to the Notes and the Guarantees, except for references
to series and restrictive legends.

        Filing Date:    The 60th day following the Closing Date.

        Guarantees:    The full and unconditional guarantee, on a senior basis
by the Guarantors, as to payment of principal, interest, premium, if any, and
the Weekly Liquidated Damages Amount, if any, with respect to the Notes.

        Holder:    Each holder of Registrable Securities.

        Holder Indemnified Parties:    See Section 8(a).

        indemnified party:    See Section 8(c).

        indemnifying parties:    See Section 8(c).

        Indenture:    The Indenture, dated as of the date hereof, by and among
the Company, the Guarantors and Wells Fargo Bank Minnesota, National
Association, as trustee, pursuant to which the Notes are being issued, as
amended or supplemented from time to time, in accordance with the terms thereof.

        Initial Shelf Registration:    See Section 3(a).

        Losses:    See Section 8(a).

        Maximum Contribution Amount:    See Section 8(d).

        NASD:    The National Association of Securities Dealers, Inc.

        Participating Broker-Dealer:    See Section 2(f).

        Person:    An individual, trustee, corporation, limited liability
company, partnership, limited liability partnership, joint stock company, joint
venture, trust, unincorporated organization or association, government or any
agency or political subdivision thereof, union, business association, firm or
other entity.

        Private Exchange:    See Section 2(g).

        Private Exchange Securities:    See Section 2(g).

        Prospectus:    The prospectus included in a Registration Statement at
the time that such Registration Statement is declared effective (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Securities covered by such Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

        Registrable Securities:    Any of the Notes, the Private Exchange
Securities and the Exchange Securities received in the Exchange Offer that may
not be sold without restriction under federal or state securities law.

        Registration Statement:    Any registration statement of the Company
that covers any of the Securities and that is filed pursuant to the provisions
of this Agreement, including the Prospectus included therein, all amendments and
supplements to such registration statement and Prospectus

2

--------------------------------------------------------------------------------


(including post-effective amendments), all exhibits thereto and all material
incorporated by reference or deemed to be incorporated by reference therein.

        Rule 144:    Rule 144 under the Securities Act, as such rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC.

        Rule 144A:    Rule 144A under the Securities Act, as such rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

        Rule 415:    Rule 415 under the Securities Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

        SEC:    The Securities and Exchange Commission.

        Securities:    The Notes, the Private Exchange Securities and the
Exchange Securities, collectively.

        Securities Act:    The Securities Act of 1933, as amended, and the rules
and regulations of the SEC promulgated thereunder.

        Shelf Effectiveness Date:    With respect to a Shelf Registration, the
60th day after the filing of such Shelf Registration.

        Shelf Filing Date:    With respect to a Shelf Registration, the 30th day
following (i) in the case of an Initial Shelf Registration, delivery of the
Shelf Notice triggering the obligation to file such Initial Shelf Registration,
and (ii) in the case of a Subsequent Shelf Registration, the cessation of
effectiveness of the prior Shelf Registration.

        Shelf Notice:    See Section 2(i).

        Shelf Registration:    The Initial Shelf Registration and any Subsequent
Shelf Registration.

        Special Counsel:    Counsel chosen by the holders of a majority in
aggregate principal amount of Securities.

        Subsequent Shelf Registration:    See Section 3(b).

        TIA:    The Trust Indenture Act of 1939, as amended.

        Trustee:    The trustee under the Indenture and, if any, the trustee
under any indenture governing the Exchange Securities or the Private Exchange
Securities.

        Underwritten Registration or Underwritten Offering: A registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.

        Weekly Liquidated Damages Amount:    With respect to any Event, an
amount per week per $1,000 principal amount of Registrable Securities equal to
$0.05 for the first 90-day period immediately following the applicable Event
Date, increasing by an additional $0.05 per week per $1,000 principal amount of
Registrable Securities with respect to each subsequent 90-day period, up to a
maximum amount of $0.25 per week per $1,000 principal amount of Registrable
Securities.

2. Exchange Offer.

        (a)  The Company and the Guarantors shall:

          (i)  prepare and file with the SEC promptly after the date hereof, but
in no event later than the Filing Date, a registration statement (the "Exchange
Offer Registration Statement") on an appropriate form under the Securities Act
with respect to a proposed offer (the "Exchange Offer") to the Holders to issue
and deliver to such Holders, in exchange for the Notes, a like aggregate
principal amount of Exchange Securities;

3

--------------------------------------------------------------------------------

        (ii)  use their respective reasonable best efforts to cause the Exchange
Offer Registration Statement to become effective as promptly as practicable
after the filing thereof, but in no event later than the Effectiveness Date;

        (iii)  use their respective reasonable best efforts to keep the Exchange
Offer Registration Statement effective until the consummation of the Exchange
Offer pursuant to its terms; and

        (iv)  unless the Exchange Offer would not be permitted by a policy of
the SEC, commence the Exchange Offer and use their respective reasonable best
efforts to, on or prior to 30 days after the Exchange Offer Registration
Statement is declared effective, consummate the Exchange Offer and issue
Exchange Securities in exchange for all Notes tendered prior thereto in the
Exchange Offer.

The Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate applicable law or any applicable interpretation
of the staff of the SEC.

        (b)  The Exchange Securities shall be issued under, and entitled to the
benefits of, the Indenture or a trust indenture that is identical to the
Indenture (other than such changes as are necessary to comply with any
requirements of the SEC to effect or maintain the qualification thereof under
the TIA).

        (c)  In connection with the Exchange Offer, the Company and the
Guarantors shall:

          (i)  mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal that is an exhibit to the Exchange Offer Registration Statement, and
any related documents;

        (ii)  keep the Exchange Offer open for not less than 30 days after the
date notice thereof is mailed to the Holders (or longer if required by
applicable law);

        (iii)  utilize the services of a depositary for the Exchange Offer with
an address in the Borough of Manhattan, The City of New York;

        (iv)  permit Holders to withdraw tendered Notes at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer shall remain open; and

        (v)  otherwise comply with all laws applicable to the Exchange Offer.

        (d)  As soon as practicable after the close of the Exchange Offer, the
Company and the Guarantors shall:

          (i)  accept for exchange all Notes validly tendered and not validly
withdrawn pursuant to the Exchange Offer;

        (ii)  deliver to the Trustee for cancellation all Notes so accepted for
exchange; and

        (iii)  cause the Trustee promptly to authenticate and deliver to each
Holder of Notes, Exchange Securities equal in aggregate principal amount to the
Notes of such Holder so accepted for exchange.

        (e)  Interest on each Exchange Security and each Private Exchange
Security will accrue from the last interest payment date on which interest was
paid on the Notes surrendered in exchange therefor or, if no interest has been
paid on the Notes, from the date of original issue of the Notes. Each Exchange
Security and each Private Exchange Security shall bear interest at the rate set
forth thereon; provided, that interest with respect to the period prior to the
issuance thereof shall accrue at the rate or rates borne by the Notes
surrendered in exchange therefor from time to time during such period.

        (f)    The Company and the Guarantors shall include within the
Prospectus contained in the Exchange Offer Registration Statement a section
entitled "Plan of Distribution," containing a summary statement of the positions
taken or policies made by the staff of the SEC with respect to the potential
"underwriter" status of any broker-dealer that is the beneficial owner (as
defined in Rule 13d-3 under

4

--------------------------------------------------------------------------------


the Exchange Act) of Exchange Securities received by such broker-dealer in the
Exchange Offer (a "Participating Broker-Dealer"). Such "Plan of Distribution"
section shall also allow the use of the Prospectus by all Persons subject to the
prospectus delivery requirements of the Securities Act, including (without
limitation) all Participating Brokers-Dealers, and include a statement
describing the means by which Participating Broker-Dealers may resell the
Exchange Securities. The Company and the Guarantors shall use their respective
reasonable best efforts to keep the Exchange Offer Registration Statement
continuously effective and to amend and supplement the Prospectus to be lawfully
delivered by all Persons subject to the prospectus delivery requirement of the
Securities Act for the shorter of: (i) such period of time as such Persons must
comply with such requirements in order to resell the Exchange Securities and
(ii) the period ending when all Registrable Securities covered by the Exchange
Offer Registration Statement have been sold pursuant thereto (the "Applicable
Period").

        (g)  If, prior to consummation of the Exchange Offer, any Initial
Purchaser holds any Notes acquired by it and having the status as an unsold
allotment in the initial distribution of the Notes, the Company and the
Guarantors shall, upon the request of such Initial Purchaser, simultaneously
with the delivery of the Exchange Securities in the Exchange Offer, issue
(pursuant to the same indenture as the Exchange Securities and subject to
transfer restrictions thereon) and deliver to the Initial Purchaser, in exchange
for the Notes held by such Initial Purchaser (the "Private Exchange"), a like
principal amount of debt securities of the Company, including guarantees
endorsed thereon, that are identical to the Exchange Securities (the "Private
Exchange Securities"). The Private Exchange Securities shall bear the same CUSIP
number as the Exchange Securities.

        (h)  The Company may require each Holder participating in the Exchange
Offer to represent to the Company and the Guarantors that, at the time of the
consummation of the Exchange Offer: (i) any Exchange Securities received by such
Holder in the Exchange Offer will be acquired in the ordinary course of its
business; (ii) such Holder will have no arrangement or understanding with any
Person to participate in the distribution of the Exchange Securities within the
meaning of the Securities Act or resale of the Exchange Securities in violation
of the Securities Act; (iii) if such Holder is not a broker-dealer, that it is
not engaged in and does not intend to engage in, the distribution of the
Exchange Securities; (iv) if such Holder is a broker-dealer that will receive
Exchange Securities for its own account in exchange for Notes that were acquired
as a result of market-making or other trading activities, that it will deliver a
prospectus, as required by law, in connection with any resale of such Exchange
Securities; and (v) if such Holder is an affiliate of the Company, that it will
comply with the registration and prospectus delivery requirements of the
Securities Act applicable to it.

        (i)    If: (i) prior to the consummation of the Exchange Offer, the
Company or the Holders of a majority in aggregate principal amount of
Registrable Securities determines in its or their reasonable judgment that
(A) the Exchange Securities would not, upon receipt, be tradeable by the Holders
thereof without restriction under the Securities Act and the Exchange Act and
without material restrictions under applicable Blue Sky or state securities laws
or (B) the interests of the Holders under this Agreement, taken as a whole,
would be materially adversely affected by the consummation of the Exchange
Offer; (ii) applicable interpretations of the staff of the SEC would not permit
the consummation of the Exchange Offer prior to the Effectiveness Date;
(iii) subsequent to the consummation of the Private Exchange, any Holder of
Private Exchange Securities so requests; (iv) the Exchange Offer is not
consummated within 165 days of the Closing Date for any reason; or (v) in the
case of (A) any Holder prohibited by law or SEC policy from participating in the
Exchange Offer, (B) any Holder participating in the Exchange Offer that receives
Exchange Securities that may not be sold without restriction under state and
federal securities laws (other than due solely to the status of such Holder as
an affiliate of the Company within the meaning of the Securities Act) or (C) any
broker-dealer that holds Notes acquired directly from the Company or any of
their respective affiliates and, in each such case contemplated by this
clause (v), such Holder notifies the Company within 20 Business Days (provided
that if a Holder has delivered a notice within such time period, any other
Holder meeting the requirements set forth in clause (v)(A), (B) or (C) may
thereafter submit a notice

5

--------------------------------------------------------------------------------


up to and including the date that is 20 Business Days following the Shelf Filing
Date) of consummation of the Exchange Offer, then the Company shall promptly
(and in any event within five Business Days) deliver to the Holders (or in the
case of an occurrence of any event described in clause (v) of this Section 2(i),
to any such Holder) and the Trustee notice thereof (the "Shelf Notice") and
shall as promptly as possible thereafter (but in no event later than the Shelf
Filing Date) file an Initial Shelf Registration pursuant to Section 3; provided,
that no Holder (other than the Initial Purchasers) shall be entitled to have
Securities held by it covered by such Shelf Registration unless such Holder
agrees to be bound by all of the provisions of this Agreement applicable to such
Holder.

3. Shelf Registration.

        If a Shelf Notice is required to be delivered pursuant to clause (i),
(ii), (iii) or (iv) of Section 2(i), then this Section 3 shall apply to all
Registrable Securities. Otherwise, upon consummation of the Exchange Offer in
accordance with Section 2, the provisions of this Section 3 shall apply solely
with respect to (i) Notes held by any Holder thereof not permitted to
participate in the Exchange Offer, (ii) Notes held by any broker-dealer that
acquired such Notes directly from the Company or any of their respective
affiliates, and (iii) Exchange Securities that are not freely tradeable, in each
case, as contemplated by clause (v) of Section 2(i).

        (a)  Initial Shelf Registration. The Company and the Guarantors shall
prepare and file with the SEC a Registration Statement for an offering to be
made on a continuous basis pursuant to Rule 415 covering all of the Registrable
Securities (the "Initial Shelf Registration") subject to the Company's right
pursuant to Section 3(c) to exclude the Registrable Securities of Holders that
have not provided the information required to be furnished by such Holders
pursuant to Section 3(c) hereof. The Company and the Guarantors shall file with
the SEC the Initial Shelf Registration as promptly as possible following the
occurrence of the event described in Section 2(i) which triggered such filing
obligation, but in no event later than the Shelf Filing Date. The Initial Shelf
Registration shall be on Form S-1 or another appropriate form permitting
registration of such Registrable Securities for resale by such Holders in the
manner or manners designated by them (including, without limitation, one or more
underwritten offerings). The Company and the Guarantors (i) shall not permit any
securities other than the Registrable Securities to be included in any Shelf
Registration, and (ii) shall use their respective best efforts to cause the
Initial Shelf Registration to be declared effective under the Securities Act as
promptly as practicable after the filing thereof (but in no event later than the
Shelf Effectiveness Date) and to keep the Initial Shelf Registration
continuously effective under the Securities Act until the date that is 24 months
after the date it is declared effective (subject to extension pursuant to the
last paragraph of Section 6) (the "Effectiveness Period"), or such shorter
period ending when (i) all Registrable Securities covered by the Initial Shelf
Registration have been sold in the manner set forth and as contemplated in the
Initial Shelf Registration, (ii) a Subsequent Shelf Registration covering all of
the Registrable Securities has been declared effective under the Securities Act,
(iii) such Registrable Securities are eligible for resale pursuant to
Rule 144(k) under the Securities Act or (iv) there ceases to be any outstanding
Registrable Securities.

        (b)  Subsequent Shelf Registrations. If any Shelf Registration ceases to
be effective for any reason at any time during the Effectiveness Period (other
than because of the sale of all of the Registrable Securities registered
thereunder), the Company and the Guarantors shall use their respective
reasonable best efforts to obtain the prompt withdrawal of any order suspending
the effectiveness thereof, and in any event shall within 30 days of such
cessation of effectiveness file an amendment to the Shelf Registration in a
manner reasonably expected to obtain the withdrawal of the order suspending the
effectiveness thereof, or file an additional "shelf" Registration Statement
pursuant to Rule 415 covering all of the Registrable Securities (a "Subsequent
Shelf Registration"). If a Subsequent Shelf Registration is filed, the Company
and the Guarantors shall use their respective reasonable best efforts to cause
the Subsequent Shelf Registration to be declared effective as promptly as
practicable after such filing and to keep such Subsequent Shelf Registration
continuously effective for a period

6

--------------------------------------------------------------------------------


equal to the number of days in the Effectiveness Period less the aggregate
number of days during which the Initial Shelf Registration, and any previously
filed Subsequent Shelf Registration, was previously effective.

        (c)  Provision of Information. The Company and the Guarantors may
exclude from any Shelf Registration the Registrable Securities of any Holder
who, without a reasonable basis, fails to furnish to the Company in writing,
within 20 days after receipt of a written request therefor, the information
specified in Item 507 or 508, as applicable, of Regulation S-K under the
Securities Act for use in connection with any Shelf Registration or Prospectus
or preliminary prospectus included therein. No such Holder shall be entitled to
liquidated damages pursuant to Section 4 unless and until such Holder shall have
provided such information. Each Holder whose Registrable Securities are to be
included in a Shelf Registration Statement agrees to promptly furnish to the
Company all additional information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not materially
misleading.

4. Liquidated Damages.

        (a)  The Company and the Guarantors acknowledge and agree that the
Holders will suffer damages, and that it would not be feasible to ascertain the
extent of such damages with precision, if the Company and the Guarantors fail to
fulfill their respective obligations hereunder. Accordingly, in the event of
such failure, the Company and the Guarantors jointly and severally agree to pay
liquidated damages to each Holder under the circumstances and to the extent set
forth below:

          (i)  if the Exchange Offer Registration Statement has not been filed
with the SEC on or prior to the Filing Date;

        (ii)  if the Exchange Offer Registration Statement is not declared
effective by the SEC on or prior to the Effectiveness Date; or

        (iii)  if the Company and the Guarantors have not exchanged Exchange
Securities for all Notes validly tendered in accordance with the terms of the
Exchange Offer within 30 days after the date on which the Exchange Offer
Registration Statement is declared effective by the SEC;

        (iv)  if obligated to file an Initial Shelf Registration and the Company
and the Guarantors fail to file such Initial Shelf Registration with the SEC on
or prior to Shelf Filing Date;

        (v)  if an Initial Shelf Registration is filed and such Initial Shelf
Registration is not declared effective on or prior to the Shelf Effectiveness
Date; or

        (vi)  if a Shelf Registration is filed and declared effective by the SEC
but thereafter ceases to be effective without being succeeded within 30 days by
a Subsequent Shelf Registration filed and declared effective;

(each of the foregoing an "Event," and the date on which the Event occurs being
referred to herein as an "Event Date").

        Upon the occurrence of any Event, the Company shall pay, or cause to be
paid (and the Guarantors hereby guarantee the payment of), in addition to
amounts otherwise due under the Indenture and the Registrable Securities, as
liquidated damages, and not as a penalty, to each Holder for each weekly period
beginning on the Event Date an amount equal to the Weekly Liquidated Damages
Amount per $1,000 principal amount of Registrable Securities held by such
Holder; provided, that such liquidated damages will, in each case, cease to
accrue (subject to the occurrence of another Event) on the date on which all
Events have been cured. An Event under clause (i) above shall be cured on the
date that the Exchange Offer Registration Statement (or, if an Initial Shelf
Registration is required to be filed pursuant to clause (i), (ii) or (iii) of
Section 2(i), the date that such Initial Shelf Registration) is filed with the
SEC; an Event under clause (ii) above shall be cured on the date that the
Exchange Offer Registration Statement (or, if an Initial Shelf Registration is
required to be filed

7

--------------------------------------------------------------------------------


pursuant to clause (i), (ii) or (iii) of Section 2(i), the date that such
Initial Shelf Registration) is declared effective by the SEC; an Event under
clause (iii) above shall be cured on the earlier of the date (A) the Exchange
Offer is consummated with respect to all Notes validly tendered or (B) the
Company delivers a Shelf Notice to the Holders and the Trustee pursuant to
clause (i), (ii) or (iii) of Section 2(i); an Event under clause (iv) above
shall be cured on the date that such Initial Shelf Registration is filed with
the SEC; an Event under clause (v) above shall be cured on the date that such
Initial Shelf Registration is declared effective by the SEC; and an Event under
clause (vi) above shall be cured on the earlier of (1) the date on which the
applicable Shelf Registration is no longer subject to an order suspending the
effectiveness thereof or proceedings relating thereto or (2) a new Subsequent
Shelf Registration is declared effective.

        (b)  The Company shall notify the Trustee within five Business Days
after each Event Date. The Company shall pay the liquidated damages due on the
Registrable Securities by depositing with the Trustee, in trust, for the benefit
of the Holders thereof, by 12:00 noon, New York City time, on or before the
applicable semi-annual interest payment date for the Registrable Securities,
immediately available funds in sums sufficient to pay the liquidated damages
then due. The liquidated damages amount due shall be payable in the same manner
as interest payments on the Notes on each interest payment date to the record
Holder entitled to receive the interest payment to be made on such date as set
forth in the Indenture.

5. Gaming Consents.

        Prior to consummating the Exchange Offer or filing the Initial Shelf
Registration, as the case may be, the Company and the Guarantors shall make or
obtain all Permits necessary or desirable for the consummation of the
transactions contemplated hereby, including without limitation, the Exchange
Offer, and the required approvals of the West Virginia Gaming Commission, the
West Virginia Lottery Commission, Nevada Gaming Commission, the Nevada State
Gaming Control Board, and any other applicable gaming authorities (including the
Pennsylvania State Horse Racing Commission and the Ohio State Racing
Commission).

6. Registration Procedures.

        In connection with the registration of any Securities pursuant to
Sections 2 or 3, the Company and the Guarantors shall effect such registrations
to permit the sale of such Securities in accordance with the intended method or
methods of disposition thereof, and pursuant thereto the Company and the
Guarantors shall:

        (a)  Prepare and file with the SEC, as soon as practicable after the
date hereof but in any event on or prior to the Filing Date, with respect to an
Exchange Offer Registration Statement, and on or prior to the Shelf Filing Date,
with respect to a Shelf Registration, as prescribed by Sections 2 and 3,
respectively, and use their respective reasonable best efforts to cause each
such Registration Statement to become effective and remain continuously
effective as provided in this Agreement; provided, that if (i) such filing is
pursuant to Section 3 or (ii) a Prospectus contained in an Exchange Offer
Registration Statement filed pursuant to Section 2 is required to be delivered
under the Securities Act by any Participating Broker-Dealer who seeks to sell
Exchange Securities during the Applicable Period, before filing any Registration
Statement or Prospectus or any amendments or supplements thereto, (A) the
Company shall notify the Holders of the Registrable Securities covered by such
Registration Statement, their Special Counsel, each Participating Broker-Dealer,
the managing underwriters, if any, and their counsel of such filing at least
five Business Days prior to making such filing, (B) if requested, the Company
and the Guarantors shall furnish to and afford the Holders of the Registrable
Securities covered by such Registration Statement, their Special Counsel, each
Participating Broker-Dealer, the managing underwriters, if any, and their
counsel a reasonable opportunity to review, and shall make available for
inspection by such Persons, copies of all such documents (including copies of
any documents to be incorporated by reference therein and all exhibits thereto)
proposed to be filed and

8

--------------------------------------------------------------------------------


such financial and other information and books and records of the Company and
the Guarantors, as shall be necessary, in the opinion of Special Counsel and the
respective counsels to such Participating Broker-Dealers and underwriters, to
conduct a reasonable due diligence investigation within the meaning of the
Securities Act, and (C) the Company and the Guarantors shall cause the members,
managers, officers, directors and employees of the Company and the Guarantors,
and counsel and independent certified public accountants of the Company and the
Guarantors, to respond to such inquiries, as shall be necessary, in the opinion
of Special Counsel and the respective counsels to such Participating
Broker-Dealers and underwriters, to conduct a reasonable due diligence
investigation within the meaning of the Securities Act. The Company and the
Guarantors may require each Holder to agree in writing to keep confidential any
non-public information relating to the Company and the Guarantors received by
such Holder to refrain from using such information as the basis for any market
transactions in the Securities of the Company and not to disclose such
information (other than to an affiliate or prospective purchaser who agrees in
writing to respect the confidentiality provisions of this Section 6(a)) until
such information has been made generally available to the public unless the
release of such information is required by law or necessary to respond to
inquiries of regulatory authorities. The Company and the Guarantors shall not
file any Registration Statement or Prospectus or any amendments or supplements
thereto which the Holders must be afforded an opportunity to review prior to the
filing of such document, if the Holders of a majority in aggregate principal
amount of the Registrable Securities covered by such Registration Statement,
their Special Counsel, any Participating Broker-Dealer or the managing
underwriters, if any, or their counsel shall reasonably object to such filing
within five Business Days after receipt of the Company's notice of filing
described above in this Section 6(a). A Holder shall be deemed to have
reasonably objected to such filing if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading or fails to comply with
the applicable requirements of the Securities Act.

        (b)  Provide an indenture trustee for the Registrable Securities or the
Exchange Securities, as the case may be, and cause the Indenture (or other
indenture relating to the Registrable Securities) to be qualified under the TIA
not later than the effective date of the first Registration Statement; in
connection therewith, effect such changes to such indenture as may be required
for such indenture to be so qualified in accordance with the terms of the TIA;
and execute, and use their respective reasonable best efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.

        (c)  Prepare and file with the SEC such pre-effective amendments and
post-effective amendments to the Registration Statement as may be necessary in
order to cause the Registration Statement to become effective and to keep such
Registration Statement continuously effective for the time periods required
hereby; cause the related Prospectus to be supplemented by any Prospectus
supplement required by Applicable Law, and as so supplemented to be filed
pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act, and comply fully with Rules 424, 430A and 462, as applicable,
under the Securities Act in a timely manner; and comply in all material respects
with the provisions of the Securities Act and the Exchange Act applicable
thereto with respect to the disposition of all securities covered by such
Registration Statement, as so amended, or in such Prospectus, as so
supplemented, in accordance with the intended methods of distribution set forth
in such Registration Statement, as so amended, and such Prospectus, as so
supplemented.

        (d)  Furnish to such selling Holders and Participating Broker-Dealers
who so request (i) upon the Company's and the Guarantors' receipt, a copy of the
order of the SEC declaring such Registration Statement and any post-effective
amendment thereto effective, (ii) such reasonable number of copies of such
Registration Statement and of each amendment and supplement thereto (in each
case including any documents incorporated therein by reference and all exhibits
(including exhibits incorporated by reference) to such Registration Statement
and each such amendment and supplement), (iii) such

9

--------------------------------------------------------------------------------


reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary prospectus and each supplement thereto),
and such reasonable number of copies of the final Prospectus as filed by the
Company and the Guarantors pursuant to Rule 424(b) under the Securities Act, in
conformity with the requirements of the Securities Act, and (iv) such other
documents (including any amendments and supplements required to be filed
pursuant to Section 6(c) and any documents incorporated therein by reference and
all exhibits thereto, including exhibits incorporated by reference), as any such
Person may reasonably request. The Company and the Guarantors hereby consent to
the use of the Prospectus by each of the selling Holders of Registrable
Securities and by each such Participating Broker-Dealer, as the case may be, and
the underwriters or agents, if any, and dealers (if any), in connection with the
offering and sale of the Registrable Securities covered by, or the sale by
Participating Broker-Dealers of the Exchange Securities pursuant to, such
Prospectus and any amendment or supplement thereto.

        (e)  If (A) a Shelf Registration is filed pursuant to Section 3 or (B) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, notify the selling Holders of Registrable Securities, their
Special Counsel, each Participating Broker-Dealer and the managing underwriters,
if any, promptly (but in any event within five Business Days), and, if requested
by such Person, confirm such notice in writing, (i) when a Prospectus or any
Prospectus supplement or Registration Statement or post-effective amendment has
been filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective under the Securities Act, (ii) of
the issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or of any order preventing or suspending the use of any
Prospectus or the initiation of any proceedings for that purpose, (iii) if, at
any time when a Prospectus is required by the Securities Act to be delivered in
connection with sales of the Registrable Securities, the representations and
warranties of the Company and the Guarantors contained in any agreement
(including any underwriting agreement) contemplated by Section 6(n) below cease
to be true and correct in any material respect, (iv) of the receipt by the
Company or any of the Guarantors of any notification with respect to the
suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Registrable Securities or the Exchange
Securities to be sold by any Participating Broker-Dealer for offer or sale in
any jurisdiction, or the contemplation, initiation or threatening of any
proceeding for such purpose, (v) of the happening of any event that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference to be
untrue in any material respect or that requires the making of any additions to
or changes in such Registration Statement, Prospectus or documents so that it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which such statements were made,
not misleading, (vi) of the Company's and the Guarantors' reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate, and (vii) of any request by the SEC for amendments to the
Registration Statement or supplements to the Prospectus or for additional
information relating thereto.

        (f)    Use their respective reasonable best efforts to register or
qualify, and, if applicable, to cooperate with the selling Holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of, Registrable Securities to be included in a
Registration Statement for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any selling Holder,
Participating Broker-Dealer or the managing underwriters reasonably request in
writing; and, if Securities are offered other than through an Underwritten
Offering, the Company and the Guarantors shall cause their respective counsel to
perform Blue Sky investigations and file registrations and qualifications
required to be filed pursuant to this Section 6(f) at the expense of the Company
and the Guarantors; keep each such registration or qualification (or exemption
therefrom)

10

--------------------------------------------------------------------------------


effective during the period such Registration Statement is required to be kept
effective and do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Securities covered by the
applicable Registration Statement; provided, however, that none of the Company
or the Guarantors shall be required to (i) register or qualify generally to do
business in any jurisdiction where it is not then so qualified, (ii) take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject or (iii) take any action that would subject it
to general taxation in respect of doing business in any such jurisdiction where
it is not then so subject.

        (g)  Use their respective reasonable best efforts to prevent the
issuance of any order suspending the effectiveness of a Registration Statement
or preventing or suspending the use of a Prospectus or suspending the
qualification (or exemption from qualification) of any of the Securities for
sale in any jurisdiction, and, if any such order is issued, use their respective
best efforts to obtain the withdrawal or lifting of any such order at the
earliest possible time.

        (h)  If (i) a Shelf Registration is filed pursuant to Section 3 or
(ii) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, and if requested by the managing underwriters, if any, such
Participating Broker-Dealer or the Holders of a majority in aggregate principal
amount of the Registrable Securities, (A) promptly incorporate in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, or such Holders reasonably request to be included therein
as required to comply with any Applicable Law and (B) make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
practicable after the Company and the Guarantors have received notification of
such matters required by Applicable Law to be incorporated in such Prospectus
supplement or post-effective amendment.

        (i)    If (i) a Shelf Registration is filed pursuant to Section 3 or
(ii) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, cooperate with the selling Holders, such Participating
Broker-Dealer and the managing underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold, which certificates shall not bear any restrictive legends and shall be
in a form eligible for deposit with The Depository Trust Company ("DTC"); and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, such Participating
Broker-Dealer or the Holders may request.

        (j)    If (i) a Shelf Registration is filed pursuant to Section 3 or
(ii) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, upon the occurrence of any event contemplated by
Section 6(e)(v), 6(e)(vi) or 6(e)(vii), as promptly as practicable prepare a
post-effective amendment to the Registration Statement, a supplement to the
related Prospectus or a supplement or amendment to any such document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder or to the purchasers of the
Exchange Securities to whom such Prospectus will be delivered by a Participating
Broker-Dealer, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and, if SEC review is required, use their
respective reasonable best efforts to cause such post-effective amendment to be
declared effective as soon as practicable.

        (k)  Use their respective reasonable best efforts to cause the
Securities covered by a Registration Statement to be rated with the appropriate
rating agencies, if appropriate, and if so requested by the

11

--------------------------------------------------------------------------------


holders of a majority in aggregate principal amount of Securities covered by
such Registration Statement or the managing underwriters, if any.

        (l)    Prior to the effective date of the first Registration Statement
relating to the Securities, (i) provide the applicable trustee with printed
certificates for the Securities in a form eligible for deposit with DTC and
(ii) provide a CUSIP number for each of the Securities.

        (m)  Use their respective reasonable best efforts to cause all
Securities covered by such Registration Statement to be listed on each
securities exchange, if any, on which similar debt securities issued by the
Company are then listed.

        (n)  If a Shelf Registration is filed pursuant to Section 3, enter into
such agreements (including an underwriting agreement in form, scope and
substance as is customary in Underwritten Offerings) and take all such other
actions in connection therewith (including those reasonably requested by the
managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of Registrable Securities being sold) in order to expedite or
facilitate the registration or the disposition of such Registrable Securities,
and in such connection, whether or not an underwriting agreement is entered into
and whether or not the registration is an Underwritten Registration, (i) make
such representations and warranties to the Holders and the underwriters, if any,
with respect to the business of the Company and their respective subsidiaries,
if any, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by Company to underwriters in
Underwritten Offerings, and confirm the same if and when reasonably requested;
(ii) obtain opinions of counsel to the Company and the Guarantors and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any, and the Holders of
a majority in aggregate principal amount of the Registrable Securities being
sold), addressed to each selling Holder and each of the underwriters, if any,
covering the matters customarily covered in opinions requested in Underwritten
Offerings; (iii) obtain "cold comfort" letters and updates thereof (which
letters and updates (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters) from the independent certified public
accountants of the Company and the Guarantors (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters and each selling Holder, such
letters to be in customary form and covering matters of the type customarily
covered in "cold comfort" letters in connection with Underwritten Offerings and
such other matters as reasonably requested by underwriters; and (iv) deliver
such documents and certificates as may be reasonably requested by the Holders of
a majority in principal amount of the Registrable Securities being sold and the
managing underwriters, if any, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors and their
respective subsidiaries, if any, made pursuant to clause (i) above and to
evidence compliance with any conditions contained in the underwriting agreement
or other similar agreement entered into by the Company and the Guarantors.

        (o)  Comply with all applicable rules and regulations of the SEC and
make generally available to their respective security holders earnings
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 45 days after the end of any 12-month period (or 90 days after the
end of any 12-month period if such period is a fiscal year) (i) commencing on
the first day of the fiscal quarter following each fiscal quarter in which
Registrable Securities are sold to underwriters in a firm commitment or best
efforts underwritten offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Company
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods.

12

--------------------------------------------------------------------------------


        (p)  Upon consummation of an Exchange Offer or Private Exchange, obtain
an opinion of counsel to the Company and the Guarantors (in form, scope and
substance reasonably satisfactory to the Initial Purchasers), addressed to all
Holders participating in the Exchange Offer or Private Exchange, as the case may
be, to the effect that (i) the Company and the Guarantors have duly authorized,
executed and delivered the Exchange Securities or the Private Exchange
Securities, as the case may be, and the Indenture, (ii) the Exchange Securities
or the Private Exchange Securities, as the case may be, and the Indenture
constitute legal, valid and binding obligations of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with their respective terms, except as such enforcement may be subject to
(A) applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors' rights and remedies generally and (B) general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law), and (iii) all obligations of the Company and
the Guarantors under the Exchange Securities or the Private Exchange Securities,
as the case may be, and the Indenture are secured by Liens (as defined in the
Indenture) on the assets securing the obligations of the Company and the
Guarantors under the Notes and the Indenture immediately prior to the
consummation of such Exchange Offer or Private Exchange, as the case may be.

        (q)  If an Exchange Offer or Private Exchange is to be consummated, upon
delivery of the Registrable Securities by such Holders to the Company and the
Guarantors (or to such other Person as directed by the Company and the
Guarantors) in exchange for the Exchange Securities or the Private Exchange
Securities, as the case may be, the Company and the Guarantors shall mark, or
caused to be marked, on such Registrable Securities that such Registrable
Securities are being cancelled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be, and in no event shall such
Registrable Securities be marked as paid or otherwise satisfied.

        (r)  Cooperate with each seller of Registrable Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the NASD.

        (s)  Use their respective reasonable best efforts to take all other
steps necessary to effect the registration of the Registrable Securities covered
by a Registration Statement contemplated hereby.

        Each Holder and each Participating Broker-Dealer agrees by acquisition
of such Registrable Securities or Exchange Securities that, upon receipt of
written notice from the Company and the Guarantors of the happening of any event
of the kind described in Section 6(e)(ii), 6(e)(iv), 6(e)(v), 6(e)(vi) or
6(e)(vii), such Holder will forthwith discontinue disposition (in the
jurisdictions specified in a notice of a 6(e)(iv) event, and elsewhere in a
notice of a 6(e)(ii), 6(e)(v), 6(e)(vi) or 6(e)(vii) event) of such Securities
covered by such Registration Statement or Prospectus until the earlier of
(i) such Holder's receipt of the copies of the amended or supplemented
Prospectus contemplated by Section 6(j); or (ii) the time such Holder is advised
in writing (the "Advice") by the Company and the Guarantors that offers or sales
in a particular jurisdiction may be resumed, or that the use of the applicable
Prospectus may be resumed, as the case may be, and has received copies of any
amendments or supplements thereto. If so directed by the Company in such notice,
each Holder and each Participating Broker-Dealer will deliver to the Company (at
the Company's expense) all copies of the Prospectus covering such Securities
that was current at the time of such Holder's or Participating Broker-Dealer's
receipt of such notice. If the Company and the Guarantors shall give such
notice, each of the Effectiveness Period and the Applicable Period shall be
extended by the number of days during such periods from and including the date
of the giving of such notice to and including the date when each seller of such
Securities covered by such Registration Statement shall have received (x) the
copies of the amended or supplemented Prospectus contemplated by Section 6(j) or
(y) the Advice.

13

--------------------------------------------------------------------------------

7. Registration Expenses.

        (a)  All fees and expenses incident to the performance of or compliance
with this Agreement by the Company and the Guarantors shall be borne by the
Company and the Guarantors whether or not the Exchange Offer is consummated or
the Exchange Offer Registration Statement or a Shelf Registration is filed or
becomes effective, including, without limitation:

          (i)  all registration and filing fees (including, without limitation,
(A) fees with respect to filings required to be made with the NASD and (B) fees
and expenses of compliance with state securities or Blue Sky laws (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the Registrable Securities or Exchange
Securities and determination of the eligibility of the Registrable Securities or
Exchange Securities for investment under the laws of such jurisdictions
(x) where the Holders are located, in the case of the Exchange Securities, or
(y) as provided in Section 6(f), in the case of Registrable Securities or
Exchange Securities to be sold by a Participating Broker-Dealer during the
Applicable Period));

        (ii)  printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities or Exchange Securities in a
form eligible for deposit with DTC and of printing prospectuses if the printing
of prospectuses is requested by the managing underwriters, if any, or, in
respect of Registrable Securities or Exchange Securities to be sold by a
Participating Broker-Dealer during the Applicable Period, by the Holders of a
majority in aggregate principal amount of the Registrable Securities included in
any Registration Statement or of such Exchange Securities, as the case may be);

        (iii)  messenger, telephone, duplication, word processing and delivery
expenses incurred by the Company and the Guarantors in the performance of their
obligations hereunder;

        (iv)  fees and disbursements of counsel for the Company, the Guarantors
and, subject to Section 7(b), the Holders;

        (v)  fees and disbursements of all independent certified public
accountants referred to in Section 6(n)(iii) (including, without limitation, the
expenses of any special audit and "cold comfort" letters required by or incident
to such performance);

        (vi)  fees and expenses of any "qualified independent underwriter" or
other independent appraiser participating in an offering pursuant to Section 3
of Schedule E to the By-laws of the NASD, but only where the need for such a
"qualified independent underwriter" arises due to a relationship with the
Company and the Guarantors;

      (vii)  Securities Act liability insurance, if the Company and the
Guarantors so desire such insurance

      (viii)  fees and expenses of all other Persons, including special experts,
retained by the Company or the Guarantors; internal expenses of the Company and
the Guarantors (including, without limitation, all salaries and expenses of
their respective officers and employees performing legal or accounting duties),
and the expenses of any annual audit; and

        (ix)  rating agency fees and the fees and expenses incurred in
connection with the listing of the Securities to be registered on any securities
exchange.

        (b)  The Company and the Guarantors shall reimburse the Holders for the
reasonable fees and disbursements of not more than one counsel (in addition to
appropriate local counsel) chosen by the Holders of a majority in aggregate
principal amount of the Registrable Securities to be included in any
Registration Statement and other reasonable and necessary out-of-pocket expenses
of the Holders incurred in connection with the registration of the Registrable
Securities.

14

--------------------------------------------------------------------------------

8. Indemnification.

        (a)  Indemnification by the Company and the Guarantors. The Company and
the Guarantors, jointly and severally, shall, without limitation as to time,
indemnify and hold harmless each Holder and each Participating Broker-Dealer,
each Person who controls (within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act (any of such persons being hereinafter
referred to as a "controlling person")) each such Holder and any such
Participating Broker-Dealer and the members, managers, officers, directors,
partners, employees, representatives and agents of each such Holder,
Participating Broker-Dealer and controlling person (collectively, the "Holder
Indemnified Parties"), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and reasonable attorneys' fees) and expenses (including,
without limitation, costs and expenses incurred in connection with
investigating, preparing, pursuing or defending against any of the foregoing)
(collectively, "Losses"), as incurred, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue or alleged
untrue statement of a material fact contained in any Registration Statement,
preliminary prospectus, Prospectus or form of prospectus, or in any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except insofar as such Losses are based upon information relating to
such Holder or Participating Broker-Dealer and furnished in writing to the
Company and the Guarantors by such Holder or Participating Broker-Dealer
expressly for use therein; provided, that neither of the Company nor any
Guarantor shall be liable under the indemnity provided in this Section 8(a) to
any Holder Indemnified Party for any Losses that (A) result solely from an
untrue statement of a material fact contained in, or the omission of a material
fact from, any preliminary prospectus, which untrue statement or omission was
corrected in the Prospectus (as then amended or supplemented) if it shall have
been determined by a court of competent jurisdiction by final and nonappealable
judgment that (1) such Holder Indemnified Party sold the Securities to the
person alleging such Loss and failed to send or give, at or prior to the written
confirmation of such sale, a copy of the Prospectus (as then amended or
supplemented), if required by law to have so delivered it, and (2) the Company
had previously furnished copies of the corrected Prospectus to such Holder
Indemnified Party within a reasonable amount of time prior to such sale or such
confirmation, and (3) the corrected Prospectus, if delivered, would have been a
complete defense against the person asserting such Loss. The Company and each of
the Guarantors shall also indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their members, managers, officers, directors, agents and employees
and each of their respective controlling persons to the same extent as provided
above with respect to the indemnification of the Holder Indemnified Parties.

        (b)  Indemnification by Holders of Registrable Securities. In connection
with any Registration Statement, preliminary prospectus, Prospectus or form of
prospectus, or any amendment or supplement thereto, in which a Holder is
participating, such Holder shall furnish to the Company and the Guarantors in
writing such information as the Company and the Guarantors reasonably request
for use in connection with any such Registration Statement, preliminary
prospectus, Prospectus or form of prospectus, any amendment or supplement
thereto, and shall, severally and not jointly, without limitation as to time,
indemnify and hold harmless the Company and the Guarantors, their respective
members, managers, directors, officers, agents and employees, each controlling
person of the Company or any of the Guarantors and the members, managers,
directors, officers, agents or employees of such controlling persons, to the
fullest extent lawful, from and against any and all Losses, as incurred, arising
out of or based upon any untrue or alleged untrue statement of a material fact
contained in any such Registration Statement, preliminary prospectus, Prospectus
or form of prospectus, or any amendment or supplement thereto, or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading to the extent, but only
to the extent, that such untrue statement

15

--------------------------------------------------------------------------------


or alleged untrue statement of a material fact or omission or alleged omission
of a material fact is contained in or omitted from any information so furnished
in writing by such Holder to the Company and the Guarantors expressly for use in
any Registration Statement, preliminary prospectus, Prospectus or form of
prospectus, or any amendment or supplement thereto. In no event shall the
liability of any selling Holder be greater in amount than such Holder's Maximum
Contribution Amount (as defined below).

        (c)  Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnification hereunder (an
"indemnified party"), such indemnified party shall promptly notify the party or
parties from which such indemnification is sought (the "indemnifying parties")
in writing; provided, that the failure to so notify the indemnifying parties
shall not relieve the indemnifying parties from any obligation or liability
except to the extent (but only to the extent) that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal) that the indemnifying parties have been prejudiced materially
by such failure.

        The indemnifying parties shall have the right, exercisable by giving
written notice to an indemnified party, within 20 Business Days after receipt of
written notice from such indemnified party of such Proceeding, to assume, at
their expense, the defense of any such Proceeding; provided, that an indemnified
party shall have the right to employ separate counsel in any such Proceeding and
to participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless: (i) the
indemnifying parties have agreed to pay such fees and expenses; (ii) the
indemnifying parties shall have failed promptly to assume the defense of such
Proceeding or shall have failed to employ counsel reasonably satisfactory to
such indemnified party; or (iii) the named parties to any such Proceeding
(including any impleaded parties) include both such indemnified party and one or
more indemnifying parties (or any affiliates or controlling persons of any of
the indemnifying parties), and such indemnified party shall have been advised by
counsel that there may be one or more defenses available to such indemnified
party that are in addition to, or in conflict with, those defenses available to
the indemnifying party or such affiliate or controlling person (in which case,
if such indemnified party notifies the indemnifying parties in writing that it
elects to employ separate counsel at the expense of the indemnifying parties,
the indemnifying parties shall not have the right to assume the defense thereof
and the reasonable fees and expenses of such counsel shall be at the expense of
the indemnifying parties; it being understood, however, that, the indemnifying
parties shall not, in connection with any one such Proceeding or separate but
substantially similar or related Proceedings in the same jurisdiction, arising
out of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (together with appropriate
local counsel) at any time for such indemnified party).

        No indemnifying party shall be liable for any settlement of any such
Proceeding effected without its written consent, but if settled with its written
consent, or if there be a final judgment for the plaintiff in any such
Proceeding, each indemnifying party jointly and severally agrees, subject to the
exceptions and limitations set forth above, to indemnify and hold harmless each
indemnified party from and against any and all Losses by reason of such
settlement or judgment. The indemnifying party shall not consent to the entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to each
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such Proceeding for
which such indemnified party would be entitled to indemnification hereunder
(whether or not any indemnified party is a party thereto).

        (d)  Contribution. If the indemnification provided for in this Section 8
is unavailable to an indemnified party or is insufficient to hold such
indemnified party harmless for any Losses in respect of which this Section 8
would otherwise apply by its terms (other than by reason of exceptions provided
in this Section 8), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall have a joint and several obligation
to contribute to the amount paid or payable by such

16

--------------------------------------------------------------------------------


indemnified party as a result of such Losses, (i) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party,
on the one hand, and such indemnified party, on the other hand, from the sale of
Registrable Securities, or (ii) if the allocation provided by clause (i) above
is not permitted by Applicable Law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the actions, statements
or omissions that resulted in such Losses as well as any other relevant
equitable considerations. The relative fault of such indemnifying party, on the
one hand, and indemnified party, on the other hand, shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or indemnified party,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent any such statement or omission. The amount
paid or payable by an indemnified party as a result of any Losses shall be
deemed to include any legal or other fees or expenses incurred by such party in
connection with any Proceeding, to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
Section 8(a) or 8(b) was available to such party.

        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an indemnifying party that
is a selling Holder shall not be required to contribute, in the aggregate, any
amount in excess of such Holder's Maximum Contribution Amount. A selling
Holder's "Maximum Contribution Amount" shall equal the excess, if any, of
(i) the aggregate proceeds received by such Holder pursuant to the sale of the
Registrable Securities giving rise to such indemnification obligation over
(ii) the aggregate amount of damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders' obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of the
Registrable Securities held by each Holder hereunder and not joint. The
Company's obligations to contribute pursuant to this Section 8(d) are joint and
several.

        The indemnity and contribution agreements contained in this Section 8
are in addition to any liability that the indemnifying parties otherwise may
have to the indemnified parties.

9. Rule 144 and Rule 144A.

        Each of the Company covenants that (a) during any period that it is
required to file reports under the Securities Act or the Exchange Act, it shall
file all reports required to be filed by it in a timely manner in order to
permit resales of Registrable Securities pursuant to Rule 144 under the
Securities Act and (b) during any period that it is not required to file such
reports, it shall, upon the request of any Holder, make available to each Holder
or beneficial owner of Registrable Securities and to any prospective purchaser
of Registrable Securities designated by such Holder or beneficial owner the
information required by Rule 144A(d)(4) under the Securities Act to permit
resales of Registrable Securities pursuant to Rule 144A. The Company shall take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act pursuant to the exemptions
provided by Rule 144 and Rule 144A. Upon the request of any Holder, each of the
Company and the Guarantors shall deliver to such Holder a written statement as
to whether such Issuer or Guarantor has complied with such information
requirements. Nothing in this Section 9 shall be deemed to require the Company
to register any Securities pursuant to the Exchange Act.

17

--------------------------------------------------------------------------------


10. Underwritten Registrations.

        If any of the Registrable Securities covered by any Shelf Registration
are to be sold in an Underwritten Offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Registrable
Securities included in such offering with the consent of the Company, which
consent shall not be unreasonably withheld or delayed.

        No Holder may participate in any Underwritten Registration hereunder
unless such Holder (a) agrees to sell such Holder's Registrable Securities on
the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangements.

11. Miscellaneous.

        (a)  Remedies. In the event of a breach by the Company or any of the
Guarantors of any of their respective obligations under this Agreement, each
Holder, in addition to being entitled to exercise all rights provided herein, in
the Indenture or, in the case of the Initial Purchasers, in the Purchase
Agreement, or granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by the Company or any of the Guarantors
of any of the provisions of this Agreement and hereby further agree that, in the
event of any action for specific performance in respect of such breach, the
Company and the Guarantors shall waive the defense that a remedy at law would be
adequate.

        (b)  No Inconsistent Agreements. The Company and the Guarantors have not
entered into, as of the date hereof, and shall not enter into, after the date of
this Agreement, any agreement with respect to any of their respective securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. For the avoidance of doubt,
nothing in this Agreement shall limit the Company's and the Guarantors' ability
to register shares underlying stock options granted to the Company's directors,
officers and employees in the ordinary course of the Company's business or
register Track Contingent Earnout Payments (as defined in the Indenture).

        (c)  Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the Company has obtained the written consent of Holders of at
least a majority of the then outstanding aggregate principal amount of
Registrable Securities; provided, that Sections 4(a) and 8 shall not be amended,
modified or supplemented, and waivers or consents to departures from this
proviso may not be given, unless the Company have obtained the written consent
of each Holder. Notwithstanding the foregoing, a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of Holders whose securities are being sold pursuant to a Registration
Statement and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of at least a majority in aggregate principal
amount of the Registrable Securities being sold by such Holders pursuant to such
Registration Statement; provided that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence.

        (d)  Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, certified
first-class mail with return receipt requested, next-day air courier or
facsimile:

          (i)  if to a Holder, at the most current address given by such Holder
to the Company in accordance with the provisions of this Section 11(d), which
address initially is, with respect to each Holder, the address of such Holder
maintained by the Registrar (as defined in the Indenture), with

18

--------------------------------------------------------------------------------

a copy to Skadden, Arps, Slate, Meagher & Flom LLP, 300 South Grand Avenue,
Suite 3400, Los Angeles, California 90071, facsimile number (213) 687-5600,
Attention: Nicholas P. Saggese, Esq.; and

        (ii)  if to the Company or any of the Guarantors, initially at MTR
Gaming Group, Inc., State Route 2 South, P.O. Box 358, Chester, West Virginia
26034, facsimile number (304) 387-2167, Attention: Chief Financial Officer, with
a copy to Ruben & Aronson, LLP, 3299 K Street, N.W., Suite 403, Washington, D.C.
20007, facsimile number (202) 965-3700, Attention: Robert L. Ruben, Esq., and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 11(d).

        All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; one Business Day after
being timely delivered to a next-day air courier, if sent by next-day air
courier; and when receipt is acknowledged by the addressee, if sent by
facsimile.

        Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in the Indenture.

        (e)  Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto,
including without limitation and without the need for an express assignment,
subsequent Holders; provided, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such Person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement, including the restrictions on resale set forth in this Agreement and,
if applicable, the Purchase Agreement, and such Person shall be entitled to
receive the benefits hereof.

        (f)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        (g)  Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof. When
a reference is made in this Agreement to a Section, paragraph, subparagraph,
Schedule or Exhibit, such reference shall mean a Section, paragraph,
subparagraph, Schedule or Exhibit to this Agreement unless otherwise indicated.
The words "include," "includes," and "including" when used in this Agreement
shall be deemed in each case to be followed by the words "without limitation."
The phrases "the date of this Agreement," "the date hereof," and terms of
similar import, unless the context otherwise requires, shall be deemed to refer
to March 25, 2003. The words "hereof," "herein," "herewith," "hereby" and
"hereunder" and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.

        (h)  GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED,
AND THE RIGHTS OF THE PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, INCLUDING WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(b) OF NEW YORK CIVIL
PRACTICE LAWS AND RULES. THE COMPANY AND EACH GUARANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH
OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE

19

--------------------------------------------------------------------------------


BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
JURISDICTION OF THE AFORESAID COURTS. THE COMPANY AND EACH GUARANTOR IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW,
TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY AND EACH GUARANTOR
IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY OR SUCH GUARANTOR, AS THE CASE
MAY BE, AT ITS ADDRESS SET FORTH HEREIN, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE INITIAL
PURCHASER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY OR ANY OF THE
GUARANTORS IN ANY OTHER JURISDICTION.

        (i)    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their respective best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

        (j)    Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Company and the
Guarantors in respect of securities sold pursuant to the Purchase Agreement.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

        (k)  Attorneys' Fees. In any Proceeding brought to enforce any provision
of this Agreement, or where any provision hereof is validly asserted as a
defense, the prevailing party, as determined by the courts, shall be entitled to
recover reasonable attorneys' fees in addition to its costs and expenses and any
other available remedy.

        (l)    Securities Held by the Company or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of the principal amount
of Registrable Securities is required hereunder, Registrable Securities held by
the Company or its affiliates (as such term is defined in Rule 405 under the
Securities Act) (other than Holders deemed to be such affiliates solely by
reason of their holdings of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

[signature pages follow this page]

20

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    MTR Gaming Group, Inc.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
MOUNTAINEER PARK, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault Title: President
 
 
SPEAKEASY GAMING OF LAS VEGAS, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
SPEAKEASY GAMING OF RENO, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
PRESQUE ISLE DOWNS, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
RACING ACQUISITION, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President


ACCEPTED AND AGREED TO:
JEFFERIES & COMPANY, INC.
By:
 
/s/

--------------------------------------------------------------------------------


WELLS FARGO SECURITIES, LLC
By:
 
/s/

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------
